DETAILED ACTION
Applicant’s preliminary amendment filed 12/3/2020 has been fully considered. 
Claims 1-21 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “data characters contained the cell”.  Appropriate correction is required. Perhaps “data characters contained IN the cell” was intended.
This is not intended to be a complete list of informalities.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites “A method for embedding digital watermark information into textual data that is arranged in a table of cells that each contain a respective set of textual data characters”, it is unclear if the “arranged in a table” corresponds to the watermark or the textual data, it is further unclear what “that each” applies to, the textual data, the table or the cells.
Claim 2 recites the limitation "the number of textual characters".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 4, 18 recite the limitation "the secret key", “the length”.  There is insufficient antecedent basis for this limitation in the claim.
This is not intended to be a complete list of indefinite issues.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) selecting, determining, and embedding text information. 
This judicial exception is not integrated into a practical application because they are broad enough to cover performing them in the mind or with pen/paper, other than the generic computer components. It is noted that there are no computer components.
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the human mind. For example, the claim encompasses a user selecting where in a table of data a mark will be embedded as introduction to elementary encryption classes are taught. 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melkundi (NPL “A Robust Technique for Relational Database Watermarking And Verification”).
Regarding claim 1, Melkundi teaches A method for embedding digital watermark information into textual data that is arranged in a table of cells that each contain a respective set of textual data characters, the method comprising (abstract, pp.3-4): 
selecting a first subset of the cells for watermarking; and for each of the cells in the first subset of cells (pp.3-4): 
determining a primary cell key for the cell based on one or more of the textual data characters contained in the cell (pp.3-4); 
determining a cell partition number for the cell based on the primary cell key (p.3); 
embedding a portion of a first digital watermark ID code at an embedding position within the cell, the portion being determined based on the cell partition number (p.4).
Regarding claim 13, Melkundi teaches A method for extracting digital watermark information from textual data that is arranged in cells that each contain a respective set of textual data characters, the method comprising (abstract, p.4): 
fetching a cell from the cells of the textual data; determining that the cell contains a portion of a digital watermark ID code embedded therein (pp.3-4); 
determining a primary cell key for the cell based on one more of the textual data characters contained in the cell (p.4); 
determining a cell partition number for the cell based on the primary cell key; extracting a portion of a first digital watermark ID code at an embedding position within the cell, the portion being determined based on the cell partition number; and repeating the above steps for other cells until the digital watermark ID code is fully extracted (p.4).
Regarding claims 2 and 16, Melkundi teaches wherein for each of the cells in the first subset of cells, the primary cell key is determined based on a combination of at least one of the textual data characters contained in the cell and the number of textual data characters contained the cell / wherein the primary cell key is determined based on a combination of at least one of the textual data characters contained in the cell and the number of textual characters contained in the cell (pp.2-3).
Regarding claims 3 and 17, Melkundi teaches wherein for each of the cells in the first subset of cells, the cell partition number for the cell is determined also based on a secret key that is common for all of the cells in the first subset of cells / wherein the cell partition number is determined also based on a secret key that is common to all of the cells (p.3).
Regarding claims 4 and 18, Melkundi teaches comprising, for each of the cells in the first subset of cells, determining the embedding position within the cell based on the secret key and the length of the textual data in each cell (pp.3-4).
Regarding claim 5, Melkundi teaches wherein the cells are arranged in an array of columns and rows, wherein selecting a first subset of the cells for watermarking comprises selecting a first subset of rows of cells of the array, wherein each of the cells in the rows of the selected subset are included in the first subset of the cells (pp.3-4).
Regarding claim 7, Melkundi teaches comprising, for each of the cells in the first subset of cells, replacing the last character of the textual data characters in the cell with a noise key character selected based on the cell partition number from a noise key index that is common for all of the cells in the first subset of cells (pp.2-3).
Regarding claims 8 and 15, Melkundi teaches wherein: the first digital watermark ID code is comprised of a plurality of invisible characters, the portion of the first digital watermark ID code comprises at least one of the plurality of invisible characters, and embedding the portion of the first digital watermark ID code comprises inserting the portion of the first digital watermark ID code into the textual data characters contained in the cell / wherein: the first digital watermark ID code is comprised of a plurality of invisible characters; and determining that the cell contains the portion of the digital watermark is embedded therein comprises locating the portion of the first digital watermark ID code corresponding to the cell partition number at the embedding position (pp.3-4).
Regarding claim 9, Melkundi teaches comprising: selecting a second subset of the cells for watermarking; and for each of the cells in the second subset of cells: determining a primary cell key for the cell based on one or more of the textual data characters contained in the cell; determining a cell partition number for the cell based on the primary cell key; embedding a portion of a second digital watermark ID code at an embedding position within the cell, the portion being determined based on the cell partition number, wherein the first digital watermark ID code and the second digital watermark ID code each map to a same authorized recipient identifier (pp.3-4).
Regarding claim 10, Melkundi teaches inserting a noise column in the table, the noise column comprising a plurality of cells each containing first digital watermark ID code in encrypted form (pp.4-5).
Regarding claims 11 and 20, Melkundi teaches A computer system comprising a processor and a non-transitory memory coupled to the processor, the memory storing instructions that, when executed by the processor, configure the computer system to perform the method of claim 1, 13 (pp.4-6).
Regarding claims 12 and 21, Melkundi teaches A computer program product comprising a non-transitory computer medium storing instructions for configuring a computer system to perform the method of claim 1, 13 (pp.4-6).
Regarding claim 19, locating a noise column in the table, the noise column comprising a plurality of cells each containing first digital watermark ID code in encrypted form; and decrypting the first digital watermark ID code to extract the first digital watermark ID code (pp.4-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Melkundi, and further in view of Frost (NPL “Plagiarism Prevention in Excel Assignments”).
Regarding claims 6 and 14, Melkundi suggests using does not expressly disclose, however, Frost teaches wherein: the first digital watermark ID code is comprised of a plurality of visible characters, the portion of the first digital watermark ID code comprises at least one of the plurality of visible characters, and embedding the portion of the first digital watermark ID code comprises replacing a portion of the textual data characters contained in the cell with the portion of the first digital watermark ID code / wherein: the first digital watermark ID code is comprised of a plurality of visible characters; and determining that the cell contains the portion of the digital watermark is embedded therein comprises locating a noise key character at a predetermined position, the noise key character selected, based on the cell partition number, from a noise key index that is common for all of the cells (pp.2-3, system overview).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Melkundi to use watermarks as taught by Frost.
One of ordinary skill in the art would have been motivated to perform such a modification to provide additional means of detecting fraud (Frost, pp.1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419